Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 23, 2015                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein,
  151850 (27)                                                                                                           Justices




  CARL HENDON,

                  Plaintiff-Appellant,

  v                                                                   SC: 151850
                                                                      COA: 326434
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, plaintiff’s motion for reconsideration of the
  order of July 7, 2015 is denied because it does not appear that the order was entered
  erroneously. Within 21 days of the certification of this order, plaintiff shall pay the initial
  partial filing fee of $18.00 as ordered. Failure to comply with the terms of this order
  shall result in administrative dismissal of plaintiff’s appeal.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 23, 2015
          jam
                                                                                 Clerk